DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0075493 to Agarwal et al. 
As concerns claims 1 and 9, comprising:  
5acquiring a set of to-be-pushed information (0004-determine a type of push content to create); 
determining to-be-pushed information corresponding to a push end (0004-determine for an account identifier of a consumer, a type of push content) from the set of to-be-pushed information, according to a triggering condition (0004-time) and historical behavior information (0004-based on historical consumer interactions) of the push end associated with information on a target user; and 
pushing the to-be-pushed information corresponding to the push end, in a case that the 10triggering condition of the push end is triggered (0004-time; 0005-optimal time, location; 0006-push trigger);

updating the triggering condition of the push end according to the feedback result (0059-0060-based on historical interactions, time for push can be adjusted, i.e. 9am vs 9pm; 0068-delivery control policy generated based on likelihood of engagement (which is based on historical interaction feedback)).

As concerns claim 305, an information push device, comprising: one or more processors (fig. 4); and a storage device (fig. 4) configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or 16more processors to: 
acquire a set of information to be pushed (0004-determine a type of push content to create); 
determine to-be-pushed information corresponding to a push end (0004-determine for an account identifier of a consumer, a type of push content) from the set of to-be-pushed information, according to a triggering condition (0004-time) and historical behavior (0004-based on historical consumer interactions) 5information of the push end associated with information on a target user; and 
push the to-be-pushed information corresponding to the push end, in a case that the triggering condition of the push end is triggered (0004-time; 0005-optimal time, location; 0006-push trigger); 

updating the triggering condition of the push end according to the feedback result (0059-0060-based on historical interactions, time for push can be adjusted, i.e. 9am vs 9pm; 0068-delivery control policy generated based on likelihood of engagement (which is based on historical interaction feedback)).

As concerns claim 2, 6 and 10, the invention according to claims 1, 5 and 9, wherein determining to-be-pushed information corresponding to a push end from the set of to-be-pushed information, according to a triggering condition and historical behavior information of the push end associated with information on a target user, comprising: 
 15acquiring a next triggering condition (0039) of the push end, historical pushing behavior information of the push end (0039; 0047-browsing history), and information on a current interest point of the target user (0039-location); and determining a plurality of pieces of to-be-pushed information (0046) corresponding to the push end, according to the next triggering condition of the push end, the historical pushing behavior information of the push end, the information on the current interest point of the target user, and a 20content (0042-request for content generated by push trigger; 0052) of the to-be-pushed information in the set of to-be-pushed information; 
wherein different push ends correspond to different pieces of to-be-pushed information (0006-multiple candidate push content items; 0046-mutliple content items).  


adjusting the to-be-pushed information corresponding to the push end, according to the feedback result (0068-delivery control policy generated based on likelihood of engagement (which is based on historical interaction feedback); 0004-based on historical consumer interactions with push content items…send text message at 9:04 am; 0081-statistical machine learning model).

As concerns claims 4, 8 and 12, the invention according to claims 1, 5 and 9, wherein acquiring a set of to-be-pushed information, comprising: acquiring the set of to-be-pushed information according to at least one of real-time news information, user information (0034), and recommendation information.  

Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive. The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The applicant’s newly amended claim limitations have been addressed in the rejection cited above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. U.S. Patent Application Publication 2019/0262704 to de Witte et al. teach acquiring a feedback result of pushed information from the push end (0016-receiving user .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451